 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6   LEVERTY & ASSOCIATES LAW CHTD,                          Case No. 3:17-cv-00175-MMD-WGC
     a Nevada Corporation,
 7                                                           ORDER
                                                Plaintiff,
 8                                                           Re: ECF Nos. 122, 125
             v.
 9
     RAY WARREN EXLEY, an individual,
10
                                              Defendant.
11
     RAY WARREN EXLEY, an individual,
12
                                      Counter-Plaintiff,
13
             v.
14
     LEVERY & ASSOCIATES LAW CHTD,
15   a Nevada Corporation,
16                                 Counter-Defendants.
17          Before the court is Defendant/Counter-Plaintiff Ray Warren Exley’s (Exley) Request for
18   Judicial Notice in Relation to Leverty’s Motion for Sanctions. (ECF No. 122.) Plaintiff/Counter-
19   Defendant Leverty & Associates Law CHTD (Leverty) filed a Motion to Strike the Request for
20   Judicial Notice. (ECF No. 125.) Exley opposed the motion to strike. (ECF Nos. 127, 127-1 to
21   127-4.) Leverty filed a reply brief in support of the motion to strike. (ECF No. 129.)
22                                           I. BACKGROUND
23           On June 18, 2018, Exley filed a Request for Judicial Notice in Relation to Leverty’s
24   Motion for Sanctions. (ECF No. 122.)
25          By way of background, the court enforced a settlement against Exley in this matter and
26   Leverty was permitted to request sanctions against Exley due to his conduct throughout this
27   litigation. Leverty did so, and Exley, as he has done numerous times throughout this litigation,
28   failed to timely respond to this critical motion.
 1           After an appearance was made by Exley’s fourth attorney in this case, counsel filed a
 2   request for judicial notice pursuant to Federal Rule of Evidence 201, asking the court to take
 3   judicial notice of a case decided by the Nevada Supreme Court, Dezzani v. Kern, 412 P.3d 56
 4   (Nev. 2018). (ECF No. 122.) The request for judicial notice asserts that the court should take
 5   judicial notice of the Nevada Supreme Court’s opinion because it is legal authority adverse to the
 6   position taken by Leverty in the motion for sanctions. (Id.)
 7           Leverty has moved to strike the request for judicial notice. Leverty argues that the
 8   Nevada Supreme Court case is not an “adjudicative fact” of which the court can take judicial
 9   notice pursuant to Federal Rule of Evidence 201. In addition, Leverty argues that Exley
10   improperly raises arguments in opposition to the motion for sanctions when he failed to file a
11   timely response to that motion. Finally, Leverty argues that even if it were proper for the court to
12   take judicial notice of Dezzani, it is not applicable here.
13           In his response to the motion to strike, Exley argues that the motion for sanctions is really
14   a motion for attorney’s fees, and Dezzani holds that in Nevada, a law firm representing itself is
15   not entitled to recover its attorney’s fees. Exley goes on to assert that the court may take judicial
16   notice of another court’s opinion, and that Dezzani does apply to the motion for sanctions.
17           In the reply brief, Leverty reiterates that the request for judicial notice is improper, and
18   Exley is improperly raising arguments that should have been raised in a response to the motion for
19   sanctions.
20                                            II. DISCUSSION
21           The court will first address the propriety of the request for judicial notice, and then the
22   request that it be stricken.
23           Under Federal Rule of Evidence 201, “a court may take judicial notice of ‘matters of public
24   record.’” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (citation omitted).
25   Specifically, Federal Rule of Evidence 201 governs “judicial notice of an adjudicative fact[.]” Fed.
26   R. Evid. 201(a). “The court may judicially notice a fact that is not subject to reasonable dispute
27   because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be
28   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”



                                                      -2-
 1   Fed. R. Evid. 201(b)(1)-(2). The court “must take judicial notice if a party requests it and the court
 2   is supplied with the necessary information.” Fed. R. Evid. 201(c)(2).
 3           To clarify, the court may take judicial notice of the fact of a public record, such as another
 4   court’s opinion, but “‘not for the truth of the facts recited therein, but [instead only] for the
 5   existence of the opinion, which is not subject to reasonable dispute over its authenticity.’” Lee,
 6   250 F.3d at 690 (quoting Southern Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group
 7   Ltd., 181 F.3d 410, 426-27 (3rd Cir. 1999)).
 8           The court will take judicial notice simply of the existence of the Nevada Supreme Court’s
 9   opinion, and will not strike the request; however, the court will not consider the argument asserted
10   by Exley in connection with the request for judicial notice, in both the request itself, and in Exley’s
11   response to the motion to strike, as the court finds that Exley’s counsel is merely trying to create
12   an end-run around Exley’s failure to timely oppose the motion for sanctions. While the court
13   appreciates that the failure to timely oppose the motion occurred before counsel entered an
14   appearance, the court will not countenance what has been Mr. Exley’s modus operandi throughout
15   this litigation.
16           As such, Exley’s request for judicial notice (ECF No. 122) is GRANTED, and the motion
17   to strike the request is DENIED AS MOOT (ECF No. 125).
18
19   IT IS SO ORDERED.
20   DATED: October 5, 2018.
                                                    __________________________________________
21                                                  WILLIAM G. COBB
                                                    UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                      -3-
